Dear Treasurer Duncan:
Reference is made to your recent request, on behalf of the Cash Management Review Board, for an opinion of this office regarding two special accounts created by the Legislature within the Employment Security Administration Fund. Specifically, you ask whether monies received in the Workforce Development Training Account (created by LSA-R.S. 23:1514) and the Employment Security Administration Account (created by LSA-R.S. 23:1515) are required to be deposited in the state treasury.
La. Const. Art. VII, Sec. 9(A) provides that all money received by the state or its boards, agencies or commissions ". . . shall be deposited immediately upon receipt in the state treasury, except that received (3) by the employment security administration fund or its successor . . .". Pursuant to this constitutional provision, funds deposited into or credited to the employment security administration fund are not required to be deposited into the state treasury. In accord: Attorney General's Opinion No. 95-247.
Since the Legislature may enact any legislation that the constitution does not prohibit, particular statutory provisions (such as LSA-R.S. 23:1514  1515) cannot be held invalid under the constitution without reliance upon a particular constitutional provision that limits the otherwise plenary power of the Legislature. Board of Commissioners of the North LafourcheConservation, Levee, and Drainage District v. Board ofCommissioners of the Atchafalaya Basin Levee District,666 So.2d 636 (La. 1996), rehearing denied; Board of Directors of theLouisiana Recovery District v. All Taxpayers, et al.,529 So.2d 384 (La. 1988). This office is unaware of any constitutional provision which would prohibit the Legislature from statutorily creating special accounts within the employment security administration fund.
Based upon the foregoing, it is the opinion of this office that funds received in the Workforce Development Training Account (created by LSA-R.S. 23:1514) and the Employment Security Administration Account (created by LSA-R.S. 23:1515) are not required to be deposited in the state treasury.
We trust the foregoing to be of assistance to you and to the Cash Management Review Board. If this office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY:  _________________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
cc:  Mr. Whitman J. Kling Mr. Randy LeJeune Mr. Gary Hall
DATE RECEIVED: 9/18/98
DATE RELEASED:
JEANNE-MARIE ZERINGUE BARHAMASSISTANT ATTORNEY GENERAL